DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  Line 12 should read “having at least” for the purpose of grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim 15 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “small” is used to refer to a radial clearance but it would not be clear to one of ordinary skill in the art what size a radial clearance must be in order to be considered “small”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kielar (US 6039143).
In regards to claim 11: Kielar teaches a steering axle (Figure 1 reference 10) for a motor vehicle (Abstract), the steering axle comprising: an axle beam (Figure 1 reference 12) defining a main axis, first and second wheel carriers (Figure 1 references 26A and 26B) being arranged pivotably on the axle beam (Column 2 lines 26-27), a steering rod (Figure 2 reference 38) being connected in articulated fashion, to the first and the second wheel carriers to transmit a steering movement thereto (Column 2 lines 41-62), a steering actuator (Figure 1 references 34 and 72) for producing the steering movement, the steering actuator having an actuator housing (Figure 1 references 30), and the actuator housing having at least one guide section (Figure 2 reference 36) for passage of the steering rod through the actuator housing (Column 2 lines 41-46), and the steering actuator having at least a first sliding bearing device (Figure 2 reference 40) for radially supporting the steering rod on the at least one guide section (Column 2 lines 46-48).
In regards to claim 13: The steering axle according to claim 11 is taught by Kielar. Kielar further teaches wherein the first sliding bearing device is arranged in the guide section in a manner secure against loss by at least one of a positive and a non-positive joint (See Figure 2 for radial and axial support of bearing 40 and Figure 5 depicting how bearing 40 is pressed into the guide section).
In regards to claim 15: The steering axle according to claim 11 is taught by Kielar. Kielar further teaches wherein the steering rod is accommodated in the first sliding bearing device with a small radial clearance (Figure 2 reference 41, Column 2 lines 46 and 47). 
In regards to claim 16: The steering axle according to claim 11 is taught by Kielar. Kielar further teaches wherein the actuator housing has a first (Figure 2 left side of reference 30) and second (Figure 2 right side of reference 30) housing sections, and the steering rod is supported on the first housing section via the first sliding bearing device (See arrangement in Figures 2 and 5).
In regards to claim 17: The steering axle according to claim 11 is taught by Kielar. Kielar further teaches wherein the steering actuator has an electric motor (Figure 1 reference 72) and a transmission device (Figure 5 references 60 and 68), at least the transmission device is arranged in the actuator housing (See Figures 1 and 3) and the electric motor is connected in terms of transmission to the steering rod by the transmission device to transmit the steering movement (Column 3 lines 45-55). 
In regards to claim 18: The steering axle according to claim 17 is taught by Kielar. Kielar further teaches wherein the steering rod is designed as a threaded spindle (Figure 2 reference 70), and the transmission device has a spindle nut (Figure 2 reference 
In regards to claim 19: The steering axle according to claim 18 is taught by Kielar. Kielar further teaches wherein a first steering rod section of the steering rod (See left section of steering rod in Figure 2) is supported on the first housing section (Figure 2 left side of reference 30) of the actuator housing in the radial direction via the first sliding bearing device (See left bearing device 40 in Figure 2), and a second steering rod section (See right section of steering rod in Figure 2) is supported on the other housing section (See right side of reference 30 in Figure 2) of the two housing sections in a radial direction via a further sliding bearing device (See right bearing device 40 in Figure 2). 
In regards to claim 21: Kielar teaches a steering axle a steering axle (Figure 1 reference 10) for a motor vehicle (Abstract), the steering axle comprising: an axle beam (Figure 1 reference 12) defining a main axis, first and second wheel carriers (Figure 1 references 26A and 26B), the first wheel carrier being pivotably fixed to one axial end of the axle beam and the second wheel carrier being pivotably fixed to an opposite axial end of the axle beam (Column 2 lines 26-27, See Figure 1), a steering rod (Figure 2 reference 38) being articulatably connected to the first and the second wheel carriers to transmit  steering movement to the first and the second wheel carriers (Column 2 lines 41-62), and a steering actuator (Figure 1 references 34 and 72) for producing the steering movement, the steering actuator having an actuator housing (Figure 1 references 30), and the actuator housing having first and second guide sections (See right and left guide sections 36 in housing 30 in Figure 2) that guide the steering rod through respectively axially opposite sides of the actuator housing (Column 2 lines 42-46), the steering actuator having at least . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2019/0016372 A1).  The steering axle according to claim 11 is taught by Kielar. Kielar further teaches wherein the first sliding bearing device is designed as a slide bush (See Figure 5 reference 40), and the slide bush is arranged coaxially in the guide section (See Figure 2). Kielar does not teach wherein the guide section is coaxial relative to the main axis of the axle beam. However, Kimura (US 2019/0016372 A1) teaches a steering actuator (Figure 3 reference 5) coaxial with a steering axle (Figure 3 reference 2) to increase the support stiffness (Paragraph . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kielar.  The steering axle according to claim 11 is taught by Kielar. Kielar further teaches wherein the steering rod has an axial overall length (See Figure 2). Kielar does not explicitly teach wherein at least 10% of the axial overall length of the steering rod is supported by the first sliding bearing device. However, in Figure 2 of Kielar it appears that at least 10% of the overall length of steering rod 38 is supported by one of the sliding bearing devices 40. Furthermore, while the ranges are not specifically mentioned in Kielar they are considered an optimum operating ranges, and are, therefore, rendered obvious in view of the prior art.  One having ordinary skill in the art at the time of the effective filing date of the claimed invention would find it obvious to adjust the support of the steering rod by the bearing device in order to optimize the efficiency, durability, and structural integrity of the steering rod. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage .
See MPEP 2144.05
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kielar as applied claim 11 above and further in view of Kaplan (US 2018/0290488 A1). The steering axle according to claim 11 is taught by Kielar. Kielar does not explicitly teach the steering axle being arranged on a forklift. However, Kielar teaches the axle on a motor vehicle (Abstract) and examiner notes that a forklift is a motor vehicle. Additionally, Kaplan teaches a similar dual direction actuating axle (Shown generally in Figure 2) for use on a forklift (Paragraph 0003) to increase durability and to reduce the footprint of the axle assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steering axle of Kielar on a forklift as in Kaplan to increase the durability of the forklift and provide an axle assembly with a reduced footprint. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tate (US 2019/0118854 A1) teaches steer by wire actuator with sleeve support . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL R HYMEL/Examiner, Art Unit 3611               

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611